Exhibit 10.11

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of the
  15th   day of December, 2008, by and between WI Commercial Properties, Inc.
(“Landlord”) and Asset Acceptance, LLC, a Delaware limited liability company
(“Tenant”).

RECITALS:

A. First Industrial Development Services, Inc., a Maryland corporation (“FIDS”),
and Tenant executed and entered into that certain Business Lease dated
August 25, 2003, as amended by that certain First Amendment to Lease dated as of
December 29, 2003 (the “Lease”) whereby Tenant let the premises containing
approximately 52,280 square feet located at 2840 S. Falkenburg Road, Riverview,
Florida (the “Premises”).

B. Landlord is the successor in interest to FIDS as Landlord under the Lease.

C. The parties desire to (i) extend the Term and (ii) amend the Lease in certain
other respects as set forth in this Amendment.

NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the parties agree as follows:

1. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Lease.

2. The parties acknowledge and affirm that the Expiration Date under the First
Amendment to Lease is May 31, 2009, rather than April 30, 2009.

3. The Lease is hereby amended to extend the Term by an additional seven
(7) years, so that the Expiration Date is extended and revised to be May 31,
2016 (the “New Expiration Date”).

4. The square footage of the Premises shall be reduced from 52,280 square feet
to 40,390 square feet as per the attached Exhibit “A”. The exact square footage
will be determined subject to BOMA standards and certified by Landlord’s
architect. Base Rent (as set forth below) shall be based upon the Premises
containing 40,390 square feet. If the exact square footage is less than 40,390
when certified by the architect, Base Rent shall be reduced proportionately.

5. Base Rent payable under the Lease shall be reduced commencing the earlier of
(i) June 1, 2009, or (ii) the date on which Tenant advises Landlord in writing
that the space is reduced (the “New Term Commencement Date”). Base Rent for any
partial month shall be prorated on a per diem basis. Base Rent beginning on the
New Term Commencement Date through the New Expiration Date shall be as follows:

 

1



--------------------------------------------------------------------------------

Period

   Annual Base Rent
Rate per SF    Monthly Rent*

New Term Commencement Date – two (2) calendar months thereafter

   $ -0-    $ -0-

1st day of the 3rd calendar month after the New Term Commencement
Date – 5/31/10

   $ 11.50/NNN    $ 38,707.08

6/01/10 – 5/31/11

   $ 11.79/NNN    $ 39,683.18

6/01/11 – 5/31/12

   $ 12.08/NNN    $ 40,659.27

6/01/12 – 5/31/13

   $ 12.38/NNN    $ 41,669.02

6/01/13 – 5/31/14

   $ 12.69/NNN    $ 42,712.43

6/01/14 – 5/31/15

   $ 13.01/NNN    $ 43,789.49

6/01/15 – 5/31/16

   $ 13.34/NNN    $ 44,900.22

 

  *

Plus applicable state sales tax.

6. Section 1.14 of the Lease is revised and amended so that beginning as of the
New Term Commencement Date, Tenant’s Proportionate Share shall be that fraction,
the numerator of which is the total square footage of the Premises (as
determined pursuant to Section 4 of this Amendment), and the denominator of
which is the total leasable square footage of the Building. Tenant’s
Proportionate Share of Operating Expenses payable for the 2009 Operating Year
shall be prorated accordingly.

7. In addition, Landlord shall be responsible to complete all work set forth on
Exhibit B attached hereto (the “Tenant Improvements”), at Landlord’s own cost
and expense. All work is to be performed during non-working hours (after 9 PM
and before 8 AM) or as agreed upon between Landlord and Tenant, so as not to
disturb Tenant’s business, except as may be necessitated by governmental
authorities (county inspections, etc.). Any costs and expenses associated with
additional work that are not included in the Tenant Improvements (the “Excess
Tenant Improvements”) shall be paid for by Tenant. Excess Tenant Improvements
shall be set forth in a written work order and shall be executed by Tenant and
Landlord. If Excess Tenant Improvements include any (i) management fee or
(ii) construction fee payable to Landlord, such fees must be approved in writing
by Tenant. Such approval shall not be unreasonably withheld, conditioned or
delayed.

Landlord shall submit the Schematic Plans (the “Plans”) and a full project
Schedule (the “Schedule”) for the Tenant Improvements and a statement specifying
any “long lead time items” included as a part of the Tenant Improvements and the
alternatives which will avoid such delay to Tenant by December 22, 2008. Tenant
shall approve or disapprove Plans, the Schedule and, if included, the statement
within ten (10) business days of their receipt.

If Tenant approves the Plans and Schedule or approves a Tenant Improvement item
which Landlord has specified as a cause of delay (“Tenant Delay”) or the cost of
which

 

2



--------------------------------------------------------------------------------

Landlord has specified was not included in the Tenant Improvements, then the
time that the Premises shall be required to be Substantially Complete
(hereinafter defined) shall be extended for each day of Tenant Delay regardless
of whether such date extends beyond the Completion Date (hereinafter defined),
without penalty to Landlord, and Tenant shall be responsible for the cost of
such Excess Tenant Improvements, if applicable. There shall be no Tenant Delay
unless Tenant has expressly approved the same in writing. Tenant shall deposit
with Landlord fifty percent (50%) of the cost of the Excess Tenant Improvements
within ten (10) days of Tenant’s approval of the Plans, the Schedule and the
statement, if included, and Tenant’s execution of the work order for the Excess
Tenant Improvements. Tenant shall pay the balance of the cost of the Excess
Tenant Improvements when the Premises are Substantially Complete (hereinafter
defined).

If Tenant fails to disapprove the Plans, the Schedule, or if included, the
statement, within ten (10) business days of receipt thereof, the same shall be
deemed approved. If the Plans, Schedule or statement are disapproved, Tenant
shall have ten (10) business days to submit proposed changes to the Plans,
Schedule and/or statement and Landlord shall submit revised Plans, Schedule
and/or statement, as applicable. Landlord shall not unreasonably refuse to
satisfy any objections of Tenant to the Plans, Schedule or statement, and Tenant
shall not unreasonably withhold its approval. The review and revision of the
Plans, Schedule and statement shall continue as described herein until approved
by Tenant. Landlord must apply for all necessary permits immediately after
Tenant approves the Plans, the Schedule, the statement (if included) and the
work order for Excess Tenant Improvements, if any, made simultaneously with such
approval. Any specific permitting delay due to Excess Tenant Improvements
requested subsequent to such approval shall be a Tenant Delay, which must be
approved by Tenant in writing.

All Tenant Improvements shall be Substantially Complete (hereinafter defined)
within one hundred twenty (120) days after the later of (i) Tenant approval of
the Plans, the Schedule, the statement (if included) and the work order for
Excess Tenant Improvements, if any, executed simultaneously therewith, or
(ii) the issuance of the permits required pursuant to such approval, so long as
the permits are issued within thirty (30) days of such approval (the “Completion
Date”). The Completion Date is estimated to be June 1, 2009. Tenant shall use
its best efforts to coordinate and timely assist Landlord in managing occupied
work areas that are affected by the Tenant Improvements (i.e., boxing or
removing work station contents prior to re-carpeting, relocating furniture,
fixtures, and equipment in areas to be constructed, etc.). The Premises shall be
deemed to be “Substantially Complete” upon completion of the Tenant
Improvements, except for minor, insubstantial or punch-list details of
construction, decoration or mechanical adjustments, which remain to be done. In
the event of any dispute as to whether the Tenant Improvements are Substantially
Complete, the decision of Landlord’s architect shall be final and binding on the
parties; provided, however, that Base Rent shall be reduced on the New Term
Commencement Date in accordance with Section 5 of this Amendment and not when
the Tenant Improvements are Substantially Complete.

In the event that Landlord fails to Substantially Complete the Tenant
Improvements by the Completion Date, and provided that such failure to
Substantially Complete the Tenant Improvements is not caused by Tenant Delay,
Landlord shall be liable to Tenant for liquidated damages in the amount of a per
diem Base Rent abatement (the “Liquidated Damages”). Tenant shall give Landlord
a written notice of Landlord’s failure to timely Substantially Complete the
Tenant Improvements, and Landlord shall have a period of seven (7)

 

3



--------------------------------------------------------------------------------

business days from the date of said written notice to cure. In the event that
Landlord does not Substantially Complete the Tenant Improvements within the
seven (7) business day period, Tenant shall have the right to set off against
the Base Rent the Liquidated Damages which accrue from the day after the
Completion Date though the date on which the Tenant Improvements are
Substantially Complete.

8. At any time after June 1, 2013, Tenant shall be entitled to a refurbishment
allowance of up to $2.00/sf that shall be used at Tenant’s discretion for
general refurbishment (the “Refurbishment Expenses”) including, but not limited
to, carpet and paint and/or minor modifications to this facility, which are
actually incurred and expended by Tenant for refurbishing the Premises after
June 1, 2013. Tenant shall be reimbursed by Landlord for such Refurbishment
Expenses. After the completion of any refurbishments, Tenant shall send the
invoices for the Refurbishment Expenses to Landlord and shall make a written
demand upon Landlord for reimbursement of the Refurbishment Expenses. In the
event that Landlord fails to reimburse Tenant for said Refurbishment Expenses
within fifteen (15) days after the date of delivery of a Tenant’s invoices and
written demand from Tenant, Tenant shall have the right to set off the
un-reimbursed Refurbishment Expenses against Base Rent.

9. Notwithstanding anything in the Lease or this Amendment to the contrary,
Section 13.2 of the Lease is hereby amended to add that Landlord shall, at its
sole cost, inspect the entire Building for leaks and water intrusion (roof,
window seals, walls, floor, etc.) and repair the same prior to the New Term
Commencement Date. It shall be Landlord’s ongoing responsibility to maintain the
Premises in watertight condition throughout the Term, provided Tenant
immediately notifies Landlord in writing of any leakage or other water
intrusions.

10. Tenant shall have a continuous, on-going right of first refusal for
approximately 11,890 rentable square feet of contiguous space under the same
terms and conditions of the Lease or at the same terms and conditions of any
bona fide written offer to lease, whichever is less. Landlord shall deliver any
bona fide written offer to Tenant. Tenant shall then have ten (10) business days
from the date of receipt from Landlord of a bona fide written offer to lease to
notify Landlord of its intention to lease the space. If Tenant elects not to
lease such space, Landlord may offer such space to third parties upon the same
terms and conditions as contained in Landlord’s prior written notification to
Tenant. Prior to offering such space to third parties upon different terms and
conditions than offered to Tenant, Landlord will first offer the space to Tenant
upon such newly proposed terms and conditions. The term of the lease for the
space that is leased pursuant to this right of first refusal shall expire on the
New Expiration Date as extended by each Option Term (hereinafter defined).

11. Tenant shall have two (2) five (5) year options to extend said Lease (each
an “Option Term”, collectively, the “Option Terms”). Tenant shall provide no
less than nine (9) months prior written notice of its intention to extend the
Lease for each Option Term (the “Option Exercise Notice”). Utilizing the
procedure hereinafter described in this Section 11, Base Rent for each Option
Term shall be adjusted to by mutual agreement of the parties or by appointed
real estate brokers who will determine fair market Base Rent, for the Option
Term, for leases of comparable term and space in the Building and/or in similar
class buildings in the submarket in which the Premises is located.

The parties shall have thirty (30) days after Landlord receives the applicable
Option Exercise Notice in which to agree on fair market Base Rent during the
applicable Option

 

4



--------------------------------------------------------------------------------

Term. If the parties agree on the Base Rent for the applicable Option Term
during such thirty (30) day period, they shall immediately execute an amendment
to this Lease stating the new Base Rent.

If the parties are unable to agree on the Base Rent for the Option Term within
such thirty (30) day period, then, within ten (10) days after the expiration of
that period, each party, at its cost and by giving written notice to the other
party, shall appoint a licensed real estate broker with at least five (5) years
full-time commercial brokerage and leasing experience in the area in which the
Premises is located and who works in the commercial brokerage and leasing field
at the time that Tenant delivers the Option Exercise Notice (hereinafter called
“broker”) to estimate and set the Base Rent for the entire Option Term. If a
party does not appoint a broker within ten (10) days after the other party has
given notice of the name of its broker, the single broker appointed shall be the
sole broker and shall set the Base Rent for the entire Option Term. If the two
brokers are appointed by the parties as stated in this Section 11, they shall
meet promptly and attempt to set the Base Rent for the entire Option Term. If
they are unable to agree within thirty (30) days after the second broker has
been appointed, they shall attempt to elect a third broker meeting the
qualifications stated in this Section 11 within ten (10) days after the last day
the two brokers are given to set the Base Rent for the entire Option Term. If
they are unable to agree on the third broker, either of the parties to this
Lease, by giving ten (10) days written notice to the other party, can apply to
the then-president of the Greater Tampa Association of Realtors for the
selection of a third broker who meets the qualifications stated in this
Section 11. Each of the parties shall bear one-half of the costs of appointing
the third broker and of paying the third broker’s fee. The third broker, however
selected, shall be a person who has not previously acted in any capacity for
either party.

Within thirty (30) days after the selection of the third broker, a majority of
the brokers shall set the Base Rent for the entire Option Term. If a majority of
brokers cannot agree on the Base Rent for the entire Option Term, then, within
ten (10) days after the end of the thirty (30) day period referenced in the
immediately preceding sentence, the third broker shall set the Base Rent for the
entire Option Term.

After Base Rent for the entire Option Term has been set, the broker(s) shall
immediately notify the parties. Landlord and Tenant shall immediately execute an
amendment to the Lease setting forth Base Rent for the Option Term.

The rights granted to Tenant under this Section 11 are personal to Tenant, and
in the event of any assignment of the Lease or sublease by Tenant, the right to
exercise such renewal options shall thenceforth be void and of no further force
or effect.

12. Landlord is precluded from entering into any lease or similar agreement with
respect to the balance of the Building or other buildings owned by Landlord
within the surrounding park, unless such lease or agreement contains the
following provision or a provision that is substantially similar:

Tenant shall not employ or seek to employ any employee of Asset Acceptance, LLC,
a Delaware limited liability company (“Asset”), until the later of (i) the
expiration or earlier termination of the lease between Asset and Landlord or
(ii) six (6) months after such employee is no longer employed by Asset.

 

5



--------------------------------------------------------------------------------

13. To the extent that the Premises is encumbered by any mortgage, Landlord will
provide a Subordination, Non-Disturbance and Attornment Agreement, which meets
the requirements of Tenant’s legal counsel. Upon request, Landlord will execute
and deliver a Memorandum of Lease in recordable form to Tenant, which Tenant may
cause to be recorded in the appropriate county real estate records.

14. Subject to local codes and ordinances, Tenant shall have Landlord’s
permission to hang a banner on the side of the Building as needed for recruiting
purposes; however, Landlord assumes no liability for any fines or penalties
imposed by state or local authorities for non-compliance, and Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from any such fines or
penalties. Banners may not be placed on the portion of the Building not under
lease by Tenant.

15. As of the date hereof, Landlord acknowledges that Tenant is not and has not
been in default under the Lease. Landlord further acknowledges that, as of the
date hereof, Tenant has properly made all payments due and owing pursuant to the
Lease.

16. In connection with the execution of this Amendment, Landlord agrees to pay
Studley (“Broker”) a commission subject to an agreement dated October 23, 2008.
In the event that Landlord fails to pay commissions due to Broker as a result of
this Lease, and such failure continues for a period of forty-five (45) days
after notice thereof by Broker to Owner, the Broker shall be entitled to send
written notice thereof to Tenant. Upon Tenant’s receipt of such notice from
Broker, Tenant’s rent shall be abated immediately and Tenant further agrees, as
a condition of realizing this rental abatement, to pay all outstanding sums due
to Broker in monthly installments equal to the amount of the rental abatement.
Such rental abatement and monthly payments to Broker shall continue until all
sums due to Broker from Landlord, including interest and costs, have been paid.

17. Except as amended hereby, the Lease remains in full force and effect and is
hereby ratified and confirmed.

18. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

19. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original. Said counterparts shall constitute but one and the
same instrument and shall be binding upon each of the parties hereto as fully
and completely as if all had signed but one instrument.

[signatures on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

In the Presence of:     LANDLORD:     WI Commercial Properties, Inc.

/s/ Scott Franz

   

By:  

 

/s/ Mark Weldon

     

Mark C. Weldon

/s/ Bonnie Lewis

   

Its:

 

President

    TENANT:     Asset Acceptance, LLC, a Delaware limited liability company

/s/ E. L. Herbert

   

By:

 

/s/ Mark A. Redman

     

Mark A. Redman

/s/ Lynn A. Martin

   

Its:

 

CFO

 

7



--------------------------------------------------------------------------------

Exhibit “A”

LOGO [g17471g33r21.jpg]

 

8



--------------------------------------------------------------------------------

Exhibit “B”

Tenant Improvement Specifications

Reception Area

 

1.

Install 2 security cameras at entry door in reception and hallway (relocate
existing)1

  2.

Install bullet proof glass (relocate existing)

  3.

Secure door with buzzer (relocate existing)

  4.

Install wrap-around countertop (relocate existing)

  5.

Move locking payment box in Reception (relocate existing)

  6.

Construct three (3) new Interview Rooms at front area

Mail Room

  7.

Construct new mail room off Reception Area

  8.

Add lock to door

  9.

Install wrap-around counter with additional outlets, data & phone jacks

Conference Room

  10.

Demo wall to enlarge room

  11.

Reduce remaining Server Room in size, add locking door to Conference Room side

  12.

Create War Room with remaining space

  13.

4’ x 5’ view window with blinds

  14.

Install separate HVAC system or additional supply grills

  15.

Place thermostat in the conference room

  16.

Install electric projector screen

Copy Center

  17.

Insulate side walls of copy center

  18.

Install supplemental HVAC unit for additional cooling

 

19.

Install additional outlets, data & phone jacks1

Break Room, Restrooms

  20.

Replace doors and locking hardware in break-room

  21.

Replace VCT in break-room

  22.

Replace cabinet doors and drawers as needed

  23.

Caulk countertops in break room & restrooms

  24.

Install power flush commodes – new or retrofit

General

  25.

Test & Balance HVAC system

  26.

Repaint entire suite

 

27.

Replace carpet throughout entire suite with carpet tiles. Landlord to provide
Tenant with excess carpet tiles in adequate supply for common corridors for
future use.

 

28.

Install new electrical outlets and phone/data jacks, as necessary1

  29.

After demising the space, connect back-up generator to those circuits deemed
necessary by Tenant to be functional during a power outage to support its
operation.

  30.

Label electrical panel for future reference.

  31.

Dual Signage permitted by Landlord – one facing West at SW corner and one facing
North at new entry area, however, such signage shall be at Tenant’s expense

  32.

Seal all windows and repair drywall

  33.

Replace broken, cracked or damaged ceiling tiles throughout as needed

 

9



--------------------------------------------------------------------------------

Exhibit “B”

- Page Two -

Exterior

  34.

Curb cut – ramped concrete at front entry door

 

35.

Single handicap entry door1

  36.

Relocate security card access pad & ADT security system

  37.

Relocate existing dumpster (for remainder space tenant)

  38.

Install new hardware on doors to dumpster enclosures

  39.

Place an additional dumpster on the east side of the Building for AA

  40.

Install vinyl privacy fence adjacent to screened patio to conceal view of
dumpsters

  41.

Construct new outdoor screen enclosure of comparable size to one to be
relinquished

  42.

Replace exterior light timers with photoelectric eyes

1 Landlord shall perform each of these items but shall not be in any way liable
or responsible for connecting to Tenant’s phone system, computer system or
security system.

 

10